On Petition for Rehearing
PER CURIAM.
The following paragraph of the opinion on original hearing is withdrawn.
“The Union disclaimed representation of ‘owners’ who do not drive, but claimed to represent owner-drivers, as well as the few drivers who were admittedly employees. Owner-drivers pay for fuel, maintenance, and other operating expenses of their units. They are compensated on a basis of percentage of gross revenue — 20% as to ordinary freight, and 25% as to freight that is over length, over width, or carries a premium rate. The two over-the-road drivers who drive units owned by Deaton are paid on the basis of 20% of revenue.”
In lieu of the paragraph just withdrawn, the following paragraph is substituted.
On this appeal the Union disclaims representation of “owners” who do not drive, and claims to represent owner-drivers, as well as the few drivers who were admittedly employees. It appears to us that in the agreement and in the district court the Union attempted to represent all owners as well as all drivers. Owners and owner-drivers pay for fuel, maintenance and other operating expense of *424their units. They are compensated on a percentage of gross revenue basis — 70 per cent of gross revenue on all freight of sixth class or higher classification, and 75 per cent on all freight of seventh class or lower classification.1 Non-owner drivers of leased equipment were compensated by the owners on a basis of percentage of gross revenue — -20% as to ordinary freight, and 25% as to freight that is over length or over width and freight carrying a premium rate. The two over-the-road drivers who drive units owned by Deaton are paid on the basis of 20% of the gross revenue of the loads they drive.
From the concluding part of the sentence in the original opinion which reads as follows: “The parties are in accord that by an Act of the Legislature of Alabama, effective October 1, 1961, the mileage tax was repealed and the cost of license tags was increased by from $50.00 to $450.00,” there are withdrawn the following words and figures, viz.: “by from $50.00 to $450.00.”
The appellant vigorously insists that under the evidence it is clear that the increased cost of the Alabama State License Tag falls entirely on the truck owners’ share of the gross revenue and has no direct effect on the drivers’ compensation. While we do not decide that question, we conclude that we erred in the original opinion in expressing the view (or any view one way or the other) that the mileage tax-license tag agreement comes within the class of agreements significant to the maintenance of labor peace between the employer and the Union. Whether it does so, or whether it relates mainly to the sum paid for truck rental and affects wages remotely and indirectly, if at all, and the effect, if any, of the increased cost of the license tags on the drivers’ compensation are all matters going to the merits of the grievance, and, hence, to be decided initially by the arbitrators. United Steelworkers of America v. American Mfg. Co., 1960, 363 U.S. 564, 569, 80 S.Ct. 1343, 4 L.Ed.2d 1403.
The petition for rehearing is
Denied.
JONES, Circuit Judge (concurring specially).
I adhere to the views expressed in my special concurrence in the original opinion.

. 95% of the freight handled by Deaton is Class 7 or lower.